              Case 1:20-cv-00323-LY Document 87 Filed 04/17/20 Page 1 of 4
'RECEIVED
     APR 17 2020

 8TEp,tAN
CLERKUSn&wR
       iiq'                    THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                                                                     APR   1 7 2020

            EI7YLERW                   AUSTIN DIVISION                           CLERK     .   DIE     T CLERK
                                                                                WESTERN              TOF TEXAS
                                                                                BY
                                                                                                       DEPUTY
     PLANNED        PARENTHOOD            CENTER       FOR
     CHOICE, et al.,

             Plaintiffs,

             V.
                                                                           No. 1 :20-cv-323-LY
      GREG ABBOTT, in his official capacity as Governor
      of Texas, et al.,
             Defendants.



       PLAINTIFFS ALAMO CITY SURGERY CENTER'S AND HOUSTON WOMEN'S
     REPRODUCTIVE SERVICES' MOTION FOR TEMPORARY RESTRAINING ORDER


            Plaintiffs Alamo City Surgery Center PLLC dlb/a Alamo Women's Reproductive Services

     ("Alamo") and Houston Women's Reproductive Services ("HWRS") recently joined the instant

     case via Plaintiffs' Second Amended Complaint, and respectfully seek a temporary restraining

     order allowing them to provide abortions consistent with the terms of this Court's Order Granting

     Plaintiffs' Second Motion for Temporary Restraining Order, ECF No. 63 (the "Second TRO") and

     Order Extending Order Granting Plaintiffs' Second Motion for Temporary Restraining Order, ECF

     No. 82 ("Order Extending TRO"); see In re GregAbbott, No. 20-50296 (5th Cir. Apr. 10, 2020)

     (denying temporary administrative stay of district court's temporary restraining order as to "any

     patient who, based on the treating physician's medical judgment, would be past the legal limit for

     an abortion in   Texas-22 weeks LMPon April 22, 2020."); In re Greg Abbott, No. 20-50296
     (5th Cir. Apr. 13, 2020) (dissolving the previously entered temporary administrative stay as

     applied to medication abortions).
         Case 1:20-cv-00323-LY Document 87 Filed 04/17/20 Page 2 of 4




        Plaintiffs Alamo and HWRS join in all legal and factual contentions made by other

Plaintiffs to date. As set out in the record; Plaintiffs' Second Amended Complaint; and the

Declaration of Alan Braid, M.D., in Support of Plaintiffs' Motion for Temporary Restraining

Order, attached hereto as Ex. 1, Plaintiffs Alamo and HWRS are similarly situated to the other

Plaintiffs in this case and accordingly seek relief from the Court in order to, like the other Plaintiffs,

provide abortions consistent with the Second TRO and Order Extending TRO.

        Defendants oppose this motion.


Dated: April 17, 2020

                                            Is! Patrick J. O'Connell
                                            Patrick J. O'Connell
                                            Texas Bar No. 15179900
                                            Law Offices of Patrick J. O'Connell PLLC
                                            5926 Balcones Dr., Ste. 220
                                            Austin, Texas 78731
                                            (512) 852-5918
                                            pat@pjofca.com

                                            Counsel for Plaint ffs

                                            Molly Duane*
                                            Rabia Muqaddam*
                                            Francesca Cocuzza*
                                            Center for Reproductive Rights
                                            199 Water St., 22nd Floor
                                            New York, NY 10038
                                            (917) 637-3631
                                            mduanereprorights.org
                                            rmuqaddamreprorights.org
                                            fcocuzzareprorights.org

                                            Counsel for Plaintiffs Southwestern Women 's Surgery
                                            Center, Brookside Women 's Medical Center PA d/b/a
                                            Brookside Women's Health Center and Austin Women's
                                            Health C'enter, Robin Wallace, MD., Alamo City
                                            Surgery Center PLLC d/b/a Alamo Women 's
                                                     2
Case 1:20-cv-00323-LY Document 87 Filed 04/17/20 Page 3 of 4




                       Reproductive Services, and Houston Women 's
                       Reproductive Services

                       * admitted   pro hac vice
           Case 1:20-cv-00323-LY Document 87 Filed 04/17/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I   certify that on this 17th day of April, 2020, 1 filed a copy of the foregoing with this

Court's CM/ECF system, which will serve a copy on the following individuals:

    Heather Gebelin Hacker                               David S. Lill
    Andrew Bowman Stephens                               Lill Firm, P.C.
    Benjamin S. Walton                                   4407 Bee Caves Road
    Office of the Attorney General of Texas              Suite 111 Building 1
    209 W. 14th Street                                   Austin, TX 78746
    7th Floor                                            (512) 330 0252
    Austin, TX 78701                                     844 402 9814 (fax)
    512-836-2540                                         david@lilIfirm.com
    512-474-2697 (fax)
    heather.hackeroag.texas.gov                          Elizabeth Murrill
    andrew.stephensoag.texas.gov                         Louisiana Dept. of Justice
    benjamin.walton@oag.texas.gov                        1885 North Third Street
                                                         Baton Rouge, LA 70804
    John J. Butrus, Jr.                                  225-456-7544
    Dallas County District Attorney's Office             murrille@ag.louisiana.gov
    133 N. Riverfront Blvd LB 19
    Dallas, TX 75207
    (214) 653-3691
    (214) 653-2899 (fax)
    john.butrusdallascounty.org

     Justin C. Pfeiffer
     Fort Bend County Attorney's
     Office 401 Jackson Street
     Third Floor
     Richmond, TX 77469
     (281) 341-4555
     281-341-4557 (fax)
    justin.pfeifferfortbendcountytx.gov


                                                         /s/ Patrick1 0 T1onnell
                                                         Patrick J. O'Connell




                                                    ru
